Mr. Chief Justice Shepard
delivered the opinion of the Court:
The Commissioner was clearly right. There .is no such similarity between the trademark of the applicant and that of the opposer which is likely to produce any confusion in the trade. The opposer has not shown that he would sustain any possible, damage by the registration of the trademark.
The second ground that is urged in the opposition, to the effect that the P. C. G. trademark has not been in actual use by the applicant, cannot be entertained. Hump Hairpin Co. v. DeLong Hook & Eye Co. 39 App. D. C. 484, 490. In that case the same question was presented. It was said.
“The opponent also challenges the sufficiency of the evidence of the Hump Hairpin Company to show its actual use of the mark as a trademark for hairpins in commerce among the states, or with foreign nations. This is a question which the opponent cannot raise, having shown no interest that is not common to the general public. The Commissioner of Patents represents the public interest in trademark applications, as he does in applications for patents. If satisfied with the showing made by an applicant, he passes it for publication, and no opposition can be entertained thereto save by one who can show an interest in the subject-matter entitling him to claim that he would be damaged by the registration of the trademark by another person. Battle Creek Sanitarium Co. v. Fuller, 30 App. D. C. 411, 416.”
The decision is affirmed, and the clerk will certify this decision to the Commissioner, as required by law.

Affirmed.